Exhibit 99.3 Brookfield Renewable Energy Partners L.P. INTERIM CONSOLIDATED FINANCIAL STATEMENTS AND NOTES FOR THE THREE AND SIX MONTHS ENDED JUNE 30, 2 BROOKFIELD RENEWABLE ENERGY PARTNERS L.P. CONSOLIDATED BALANCE SHEETS Jun 30 Dec 31 Restated UNAUDITED (MILLIONS) Notes (See Note 2(c)) Assets Current assets Cash and cash equivalents $ $ Restricted cash Trade receivables and other current assets Due from related parties 52 34 Due from related parties - 22 Equity-accounted investments 6 Property, plant and equipment, at fair value 7 Intangible assets 37 44 Deferred income tax assets 10 81 Other long-term assets $ $ Liabilities Current liabilities Accounts payable and accrued liabilities 8 $ $ Financial instrument liabilities 4 72 Due to related parties Current portion of long-term debt 9 Financial instrument liabilities 4 3 32 Long-term debt and credit facilities 9 Deferred income tax liabilities 10 Other long-term liabilities Equity Non-controlling interests Preferred equity 11 Participating non-controlling interests - in operating subsidiaries 11 General partnership interest in a holding subsidiary held by Brookfield 11 59 63 Participating non-controlling interests - in a holding subsidiary - Redeemable/Exchangeable units held by Brookfield 11 Limited partners' equity 12 $ $ The accompanying notes are an integral part of these interim consolidated financial statements. Approved on behalf of Brookfield Renewable Energy Partners L.P.: Patricia Zuccotti Director David Mann Director Brookfield Renewable Energy Partners L.P. - June 30, 2013 Interim Consolidated Financial Statements and Notes Page 1 BROOKFIELD RENEWABLE ENERGY PARTNERS L.P. CONSOLIDATED STATEMENTS OF INCOME (LOSS) Three months ended Jun 30 Six months ended Jun 30 UNAUDITED (MILLIONS, EXCEPT PER UNIT AMOUNTS) Restated Restated Notes (see note 16) (see note 16) Revenues 5 $ Other income 2 5 4 10 Direct operating costs ) Management service costs 5 ) (8 ) ) ) Interest expense – borrowings ) Share of earnings (loss) from equity-accounted investments 6 2 (1 ) 6 - Unrealized financial instrument gain (loss) 4 3 (3 ) 19 ) Depreciation and amortization 7 ) Other 3 (6
